Citation Nr: 0531047	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-08 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the appellant's claim for eligibility to VA benefits.  
The Board remanded the case in August 2004.  The appellant 
testified before the Board at a hearing held in June 2005 at 
the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based on a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2005); 38 C.F.R. §§ 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003, a 
decision in February 2002; a statement of the case in 
February 2003; and supplemental statements of the case in 
July 2003 and April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The RO has obtained a 
certification from the service department which is 
determinative and unfavorable to the appellant's claim.  As 
discussed below, the VA is bound in this case by the finding 
of the National Personnel Records Center (NPRC) that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The RO 
attempted to assist the appellant by contacting NPRC to 
determine if she had the requisite service, but the response 
from NPRC indicated she did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying the claim.  She has neither produced appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  Thus, VA has satisfied both the notice and 
duty to assist provisions of the law.

VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d) (2005).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (West 2002); 
see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) ( 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran."); see also Valiao v. 
Principi, 17 Vet. App. 229 (2003).  

The law, not the evidence, controls the outcome of this 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
duties to notify and to assist the appellant do not apply 
where the law, as mandated by statute, and not the evidence, 
is dispositive of the claim.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  On 
consideration of these factors, there is no indication of any 
prejudice to the appellant, and further expending of VA's 
resources is not warranted.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board now turns to the merits of the appeal.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in December 2002, June 2003, and March 2004 that the 
appellant had no service of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

The appellant has submitted a document from the Provincial 
Government of Bohol in the Republic of the Philippines.  The 
certificate states as follows:

      This certifies that Bienvenida Machete is a 
bona fide member whose name appears in the roster 
of Carmen Women's Auxiliary Service Battalion, 
Guerilla Organization, Carmen, Bohol, Philippines, 
a Unit of the Bohol Area Command (BAC), a 
recognized Guerilla, with the Rank of a First 
Sergeant designated as Platoon Leader in said 
Organization.

	He/she participated actively in the 
resistance movement and in the liberation drive 
against the Japanese Imperial Forces in the 
province of Bohol, Philippines during the Second 
World War.  His/her services were duly recognized 
by the Bohol Area Command Guerilla on March 5, 
1943, and he/she was honorably discharged from the 
service on May 31, 1945.  (Under Republic Act No. 
45, He/She is a Deserving Guerilla Veteran and 
entitled to benefits provided for in this Act and 
other republic Acts, as well as Executive Order 
No. 132, dated April 21, 1948, upon proper filing 
of Application to the Philippine Veterans 
Administration, Manila, Philippines, for whatever 
benefits due.)

The appellant's own assertions as to her particular service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document from a United 
States service department.  On the other hand, the United 
States service department's (i.e., the NPRC's) communications 
that failed to verify the alleged service are binding on the 
VA.  38 C.F.R. § 3.203; Duro, supra.  The service department 
has determined that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  Moreover, the 
certificate that she submitted does not show the type of 
service that is necessary for entitlement to VA benefits.  
The Board must therefore find that the appellant did not have 
the type of qualifying service, enumerated in 38 C.F.R. § 
3.40, that would confer basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
pension benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  See Sabonis, 
supra. 


ORDER

The appeal of whether the appellant has legal entitlement to 
VA benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


